Case: 13-50769      Document: 00512628457         Page: 1    Date Filed: 05/13/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 13-50769                                 FILED
                                  Summary Calendar                           May 13, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MIGUEL ANGEL GONZALEZ-LUEVANO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:13-CR-499-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Miguel Angel Gonzalez-Luevano pleaded guilty pursuant to a plea
agreement to importing marijuana. The district court imposed a 21-month
prison term, which was at the bottom of the advisory guidelines range, to be
followed by three years of supervised release. Gonzalez-Luevano challenges
his prison term as substantively unreasonable, contending that it is greater
than necessary to achieve the purposes of sentencing. Specifically, he argues


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50769    Document: 00512628457     Page: 2   Date Filed: 05/13/2014


                                 No. 13-50769

that the sentence did not account for his motive for committing the offense,
namely, to provide for his children, and that it was higher than necessary to
achieve the goal of deterrence given that his criminal history was minor, he
had no previous drug conviction, and his longest prior prison sentence had been
only 90 days. Because Gonzalez-Luevano did not object to his sentence in the
district court, our review is for plain error, although the standard of review is
not determinative in this case. See United States v. Whitelaw, 580 F.3d 256,
259-60 (5th Cir. 2009)(failure to object to reasonableness of sentence results in
application of plain error review standard).
      Gonzalez-Luevano raised all of his arguments supporting a lower
sentence in the district court. That court explained that it had taken into
account the “information provided” at the sentencing hearing and considered
Gonzalez-Luevano’s “particular circumstances,” the 18 U.S.C. § 3553(a)
factors, and the goals of sentencing. The court nonetheless determined that a
sentence within the guidelines range, albeit one at the bottom of that range,
was appropriate. The sentencing court is in the best position to find facts and
judge their import. United States v. Scott, 654 F.3d 552, 555 (5th Cir. 2011).
Gonzalez-Luevano’s complaints amount to a disagreement with the balance
among the sentencing factors that the district court struck, but we will not
reweigh those factors. See United States v. McElwee, 646 F.3d 328, 344-45 (5th
Cir. 2011). He has failed to show that the district court did not consider a
factor that should have received significant weight, gave significant weight to
a factor it should have discounted, or made a clear error of judgment when it
balanced the relevant factors. See United States v. Jenkins, 712 F.3d 209, 214
(5th Cir. 2013). He thus has not rebutted the presumption that his within-
guidelines sentence is reasonable, much less has he shown that the district
court committed plain error. See id.



                                       2
Case: 13-50769   Document: 00512628457   Page: 3   Date Filed: 05/13/2014


                          No. 13-50769

 AFFIRMED.




                                3